Citation Nr: 1401937	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-36 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from August 1967 to August 1969, to include a tour of duty in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was granted service connection for Parkinson's disease by the RO in a December 2010 rating decision. 

In November 2012, the Board remanded the Veteran's claim for further development, to include a VA examination.  The requested action was taken, and there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998), see also Dyment v. West, 13 Vet. App. 141 (1999).   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Eye disorders were initially demonstrated many years after service and have not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service. 

2.  An eye disorder was not caused by and/or permanently made worse by the Veteran's service connected Parkinson's disease.






CONCLUSION OF LAW

The criteria for service connection for an eye disorder, to include as secondary to service-connected Parkinson's disease, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310
(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An April 2009 letter, which was provided to the Veteran prior to the initial adjudication of his claim in June 2009, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating their claims, as well as regulations pertinent to the establishment of an effective date and of the disability rating if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the agency of original jurisdiction (AOJ) substantially complied with the November 2012 remand orders and no further action is necessary in this regard.  The RO sent the Veteran a post-remand duty-to-assist letter in November 2012 requesting any additional evidence in support of his claim, and also informed the Veteran of the evidence that is necessary or would be of assistance in substantiating claims for service connection and secondary service connection.  The claim was subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, and VA medical treatment records, and Social Security records, which do not pertain to any eye disorders, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During the December 2012 VA examination, the Veteran indicated that he had an eye examination by a private eye specialist in 2006.  However, the Veteran has not provided any release forms for VA to obtain these records, or otherwise provided any medical records from that private eye specialist.  The Veteran even indicated in a December 2012 correspondence that he "submitted all information that I have to the Veteran Appeal Committee."  As it is ultimately the Veteran's responsibility to provide private medical records in support of his claim, the Board finds that no further assistance is required to satisfy VA's duty to assist.  

A VA examination was conducted in December 2012.  The examiner made all required clinical findings and provided a clear rationale as to why the Veteran's eye disorders were not related to his service and his service-connected Parkinson's disease.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the December 2012 examination is fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).   In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

Given the Veteran's service in the Republic of Vietnam, and the Veteran's allegations that he was hit in the right eye by flying debris during service, the Board has considered the potential application of 38 U.S.C.A. § 1154(b), which states that when an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the evidence of record confirms that he did not participate in combat operations during his military service in the Republic of Vietnam.  His DD 214 does not indicate he is in receipt of any combat medals or awards, and his MOS of rough terrain forklift and loader operator is not consistent with being in combat.  Also, the Veteran does not contend that he participated in combat.  As such, the Board concludes that application of 38 U.S.C.A. §1154(b) is not warranted.

The Veteran contends that he is entitled to service connection for an eye disorder on a direct basis due to an eye injury in service and alternatively, on a secondary basis due to his service-connected Parkinson's disease.  In a statement dated April 2009, the veteran stated that after going to the eye doctor he was informed of an old injury to his right eye.  He stated that sometime around February 1968 thru March 1968, while in Vietnam, he was hit in the right eye by "flying debris," and received about twelve stitches.  The Veteran did not allege he was in combat at the time.  The Veteran also contended that he had gradually lost sight in his right eye and is now completely blind in it.  In his notice of disagreement dated February 2010, the Veteran stated that while at the VA eye clinic, he was told that a blow to his right eye was consistent with the damage to his retina.  In his substantive appeal (Form 9) dated August 2010, the Veteran stated that he still had the scar to show stitching from his injury to his right eye, and that VA told him that he has scar tissue from this injury.  

Service treatment records are negative for complaints, symptoms, findings or diagnosis of any eye disorders.  There is no indication of any eye injury suffered during this time, and no indication of any stitches or scars.  The Veteran's entrance examination in August 1967 and separation examination in July 1969 showed normal eye conditions and the Veteran stated "I believe that I am in the best of health" on his report of medical history during the separation examination.  

VA treatment records from December 2008 show the Veteran as having no vision in the right eye.  He stated that he was not aware of his eye getting blurry prior to an eye exam two years prior.  He also stated that the doctor told him he had glaucoma.  The Veteran was noted as having low vision, old branch retinal vein occlusion (BRVO), cataracts, as well as a macular hole in the right eye.  VA treatment records from January 2010 note the Veteran having trouble seeing anything out of the right eye.  The Veteran stated that he had an injury in 1968 when shrapnel hit him in the eye and had decline of vision since.  The doctor also noted that the Veteran had an elevated homocysteine level.  The Veteran was shown to have evidence of bilateral BRVO, which may be related to glaucoma, primary open angle glaucoma (POAG) in each eye, a large macular hole in the right eye, and cataracts in each eye.  A March 2010 VA treatment record notes that the Veteran as having bilateral BRVO at a young age, which was very unusual and caused marked loss of vision in the right eye and visual field loss in the left eye.  A review of the electronic records maintained in the Virtual VA system show VA treatment records from November 2007 through November 2012.  Records show continuing treatment for various conditions, including BRVO, POAG, cataracts, and a right eye macular hole.  The Veteran was also receiving continuing treatment for his diagnosed Parkinson's disease.

In a May 2011 correspondence, the Veteran contended that his eye disorders were related to his service-connected Parkinson's disease.  Along with his correspondence, he submitted an excerpt from a book from Dr. A.L., which stated that people with Parkinson 's disease may suffer from double vision, interpretation of the images cast on the retina by the lens of the eye, and the lack of eye blinking.  Dr. A.L. went on to say that someone is more likely to have difficulty seeing because of conditions unrelated to Parkinson 's disease.  He also noted that common eye conditions were presbyopia, cataracts, and glaucoma, and that certain Parkinson's drugs, anticholinergic drugs such as Artane and Cogentin, could increase eye pressure, especially in people with narrow-angle glaucoma.

The Veteran underwent a VA examination in December 2012.  The examiner noted the Veteran as having diagnoses of glaucoma and cataracts in each eye, and retinal detachment and macular hole in the right eye.  The Veteran reported being hit in the right eye while serving in Vietnam.  He remembered receiving stitches, and when he had an eye exam in 2006 he recalled not seeing well at the time, and was informed of decreased vision in the right eye and glaucoma in each eye.  The examiner also noted that the records showed the Veteran had Parkinson's disease since 2006.  The examiner indicated that the Veteran did not have scarring or disfigurement attributable to any eye condition.  After a physical examination of the Veteran and a review of the claims file, the examiner opined that the Veteran's currently diagnosed eye conditions were not caused by or aggravated by his active duty military service or by his service-connected Parkinson's disease.  The examiner stated that the Veteran's service treatment records showed normal vision at time of separation, and no orbital injuries were recorded on the separation examination; the examiner previously noted the absence of scars which would have corroborated the Veteran's allegations of stitches in his eye.  The examiner also stated that the Veteran was diagnosed with BRVO, which was present since at least 2008, and most likely since 2006.  He stated that glaucoma could be a significant risk factor for the occurrence of a BRVO, but that in 2010, the Veteran was noted to have an elevated homocystene level which could cause hypercoagulability of the blood which could also result in a BRVO. The examiner also stated that per medical literature, a macular hole and a retinal detachment are complications of BRVO, and that Parkinson's disease or the medications used by the Veteran to treat this condition were not significant risk factors for these ocular findings or cataracts.  

As stated above, the Veteran alleges that he suffered an injury to his right eye while in service.  However, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not suffer an eye injury in service.  The Veteran did not participate in combat, and his service treatment records do not indicate any evidence of an eye injury, or even complaints, diagnosis, or treatment for an eye disorder during service.  While the Veteran contends that he has a scar to show stitching from the injury, there is no notation of a scar during the numerous times he received VA treatment.  In addition, the December 2012 VA examiner indicated that that the Veteran did not have scarring or disfigurement attributable to any eye condition.  Therefore, the Board finds that the Veteran did not sustain an eye injury in service.  

Regarding direct service connection, as stated above, service treatment records are negative for complaints, symptoms, findings or diagnosis of any eye disorders.  Also, it has been determined that the Veteran did not suffer an eye injury in service.  There is no competent evidence or opinion that any eye disorders are directly related to his military service.  VA treatment records do not include evidence linking any of the Veteran's eye disorders to his service.  While there is evidence of current eye disorders; without competent evidence linking a current disability to service, service connection for an eye disorder on a direct basis is denied.

In addition, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 is not applicable because the Veteran's eye disorders do not fall under the list of the disorders subject to presumptive service connection; no eye conditions are included in the listed conditions.  See 38 C.F.R. § 3.309.  Even if a currently diagnosed eye disease or disability could be considered as listed, such as an organic disease of the nervous system for impairment of retinal nerves, such disorders must be manifested to a compensable degree within a prescribed period following discharge from service.  The presumptive period for organic diseases of the nervous system is one year.  38 C.F.R. § 3.307(a)(3).  That is clearly not the case here.  According to the Veteran, the first manifestations of vision problems were around 2006, approximately 37 years after separation from service.  

The Board also finds that service connection for an eye disorder as secondary to the service connected Parkinson's disease is not warranted in this case.  The May 2011 excerpt from Dr. A.L., stated that glaucoma and cataracts could possibly be caused by Parkinson's disease.   However, the literature does not address the Veteran's specific factual situation and thus lacks probative weight.  A nexus may be proved if a medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The excerpt submitted in this case, however, does not demonstrate causality but instead only possibilities, and even pointed out that a person is less likely than not to have vision problems from Parkinson's disease, which is not supportive of the Veteran's claim.  

In contrast, the December 2012 VA examiner who reviewed the file for the pertinent medical and other history had opined that based on medical literature, the Veteran's eye disorders were not caused by or a result of Parkinson's disease.  As stated above, the examiner noted that that Parkinson's disease or the medications used by the Veteran to treat this condition were not significant risk factors for these ocular findings or cataracts.  The VA examiner's opinion is more probative of this determinative issue because as stated above, it has a reasoned analysis which included an accurate review of the evidence, findings in the record, and was based on medical literature.  It is also corroborated by the excerpt from Dr. A.L., which stated that a person is more likely to have vision problems from conditions other than Parkinson's disease. 

The Board has considered the Veteran's lay statements regarding his vision problems and their relationship to his Parkinson's disease.  A Veteran is competent to report things he experiences or observes through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent or qualified, as a layperson, to ascribe these symptoms to a specific diagnosis.  Certain disabilities are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board acknowledges the Veteran's contentions, but as a lay person, he is not competent to render an etiology opinion on a complex medical question, such as whether certain eye disorders are proximately caused by Parkinson's disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Under these circumstances, the Board finds that the claim for service connection for an eye disorder, to include as secondary to service-connected Parkinson's disease must be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the evidence does not support a finding of service connection for an eye disorder, on a direct or secondary basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for an eye disorder, to include as secondary to service-connected Parkinson's disease is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


